DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Status of Claims
3.	Claims 1-4, 6 and 7 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2006/0259923) in view of Witkowski et al (US 10,747,422).

Regarding Claim 1, Chiu discloses a broadcast streaming system (e.g., see Fig. 1), comprising a network (110) configured to connect to a plurality of broadcast sources (120) (e.g., see Para 24); a first computing device configured to communicate with the network (such as a computing device at user 1, 161; see Para 40); a streaming platform accessible via the first computing device (e.g., see Fig. 5; Para 13; such as processing components in the computing device to run an interactive multimedia interface and display) and configured to connect to the network to access the plurality of broadcast sources (e.g., see Para 37-38; such as connect to the network to access the plurality of broadcast sources via programming guide); provide options of the plurality of broadcast sources to a user of the first computing device (e.g., see Para 37; Para 84; Para 92; such as provide programming guide for selection); an interactive display in communication with the streaming platform, the interactive display having a plurality of selection options positioned on a first end of the display, the plurality of selection options is configured to receive a selection from the user regarding the options of the plurality of broadcast sources to receive a selection from the user regarding the options of the plurality of broadcast sources (e.g., see Fig. 5; Para 37; Para 92; such as receive a selection from the user via a program guide 540); the interactive display having a second end, a plurality of chat panels on the second end (340, 350), the plurality of chat panels is configured to provide the user with a chat interface to receive and provide comments to and from the user with one or more secondary users (e.g., see Fig. 3A; Para 66-67; Para 71; Para 91); the interactive display has a first screen and a second screen (e.g., see Figs. 2, 4; Para 39; Para 45; such as a first screen for an instructor and a second screen for a student), the first screen is configured to display a first angle of a broadcast from the plurality of broadcast sources, the second screen is configured to display a second angle of the broadcast (e.g., see Para 39; such as each web camera would having its own broadcast angle), one of ordinary skill in the art would recognize and render “the first angle can be different from the second angle” to be obvious so that each source can adjust its own angle for the best and comfortable position for streaming; Chiu further discloses the interactive display has an input device configured to display a comment on the broadcast source (e.g., see Para 46; Para 54; such as input text via an input device and display a comment on the broadcast source).
However, Chiu is not explicit about the second end is opposing the first end.
In an analogous art, Witkowski discloses displaying an array of contacts at a first location on a display of an interactive user interface on a screen of a client terminal; displaying an array of applications at a second location on the display of the interactive user interface, the first and second locations being located on opposite sides of the screen (e.g., see FIG. 4; Col 1 lines 49-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chiu to include the second end is opposing the first end, as taught by Witkowski so as to create more useful and convenient space for user interaction as desired by the user.

Regarding Claim 2, Chiu further discloses the plurality of broadcast sources are determined via a cloud-based content management system (e.g., see Fig. 1, -120; Para 24; such as the core servers equated to a cloud-based content management system).

Regarding Claim 3, Chiu further discloses the plurality of broadcast sources includes one or more of a news broadcast; an entertainment source broadcast; a sports program broadcast; and a traffic report broadcast (e.g., see Para 58; Para 91; such as baseball game or news).

Regarding Claim 4, Chiu inherently discloses the plurality of broadcast sources includes one or more of a first camera stream from a broadcast source; and a second camera stream from a broadcast source (e.g., see Para 52; Para 58; live baseball game or news broadcast requires at least one camera); wherein the interactive display is configured to display simultaneously a first image from the first camera and a second image from the second camera (see Fig.5; Para 39; Para 91; such as a first multimedia window 510 and a second multimedia window 530 configured to display simultaneously).

Regarding Claim 6, Chiu discloses a method of streaming one or more broadcast sources of a plurality of broadcast sources (e.g., see Para 37-38), the method comprising receiving the plurality of broadcast sources from a cloud based content management system (e.g., see Fig. 1, -120; the core servers equated to a cloud based content management); providing options of the plurality of broadcast sources to a user via a computing device (e.g., see Fig. 5; such as via programming guide 540), the computing device having a screen; receiving a selection from the user of the options of the plurality of broadcast sources (e.g., see Para 7; Para 92); presenting the selection to the user via the screen of the first computing device (510); and providing the user with a chat interface (560) configured to receive comments from the user and provide the user with one or more comments made by secondary users (e.g., see Para 91).

Regarding Claim 7, Chiu discloses the streaming platform is further configured to provide the user with streaming of at least two broadcast sources via the screen (e.g., see Fig. 5, -510, -530); and provide the user with independent control for each of the at least two broadcast sources (e.g., see Para 11).
	
Response to Arguments
5.	Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (pages 6-7)
FIG. B below is taken from FIG. 1 of the art. Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach an interactive display in communication with the streaming platform, the interactive display having a plurality of selection options positioned on a first end of the AmendmentAttorney Docket No. 5072PK-1 NBFPage 6display, the plurality of selection options is configured to receive a selection from the user regarding the options of the plurality of broadcast sources; the interactive display having a second end opposing the first end, a plurality of chat panels on the second end, the plurality of chat panels is configured to provide the user with a chat interface to receive and provide comments to and from the user with one or more secondary users. The claims are further amended to include the features of the interactive display has a first screen and a second screen, the first screen is configured to display a first angle of a broadcast from the plurality of broadcast sources, the second screen is configured to display a second angle of the broadcast, the first angle is different from the second angle; and the interactive display has an input device configured to display a comment on the broadcast source.
Examiner’s response
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, please refer to the grounds of rejection as set forth in the Office Action above for the added amendments in claim 1.

Conclusion
6.	Claims 1-4, 6 and 7 are rejected.

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426